          Case 1:20-cr-00047-RP Document 12 Filed 03/03/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                                                             FILED
                            WESTERN DISTRICT OF TEXAS                            MAR     32020
                                  AUSTIN DIVISION
                                                                        CLERK,
                                                                       WESTERN
                                                                        BY
                                                                                   D1
                                                                                 U.S1E?ICTCOURT
                                                                                       '11
                                                                                                 TEXAS

UNITED STATES OF AMERICA,                                                               DEPUTY CLERK
               Plaintiff,

 V.
                                                    CRIMINAL NO.


MARIA TERESA BENITEZ-UGARTE (1),
                                                            A2OCR 047RP
              Defendant.


                           ORDER FOR BENCH WARRANT AND
                              SETTING AMOUNT OF BAIL

       It appearing to the Court that an indictment has been returned against the below named

defendant, it is hereby ORDERED that warrant issue for the arrest of said defendant, and bail is

hereby fixed in the amount shown below, returnable instanter to the Austin, Texas Division of this

Court, such bail to be taken by any United States Magistrate.

               Defendant                                    Amount of Bail

MARIA TERESA BENITEZ-UGARTE (1), Based upon the request of the U.S. Attorney, it is
                                 recommended that the defendant be detained until a
                                 hearing pursuant to 18 U.S.C. § 3142 can be held.



ENTERED on this ______day of          IkttrLi%_                  ,   2020.




                                                    UNITED STATES MAGISTRATE JUDGE
